Citation Nr: 1213479	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  03-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder condition. 

2. Entitlement to service connection for a claimed migraine headaches. 

3. Entitlement to service connection for a claimed right wrist disorder. 

4. Entitlement to service connection for a claimed left arm disorder.

5. Entitlement to service connection for a claimed right calf disorder. 

6. Entitlement to service connection for a claimed right knee disorder. 

7. Entitlement to service connection for a claimed cervical spine disorder.

8. Entitlement to service connection for a claimed lumbosacral strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1970 and from December 1970 to August 1975.  The Veteran also served in the National Guard. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision by the RO. 

In November 2003, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board remanded the issues currently on appeal to the RO for additional development of the record in November 2005, October 2007 and February 2010.  

In a November 2007 statement, the Veteran raised the issue of service connection for an eye condition.  This matter is referred to the RO for appropriate action. 

The Board notes that in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

The issues of service connection for a claimed left arm disorder, right calf disorder, right knee disorder, cervical spine disorder and lumbosacral strain along with the reopened claim of service connection for a left shoulder disorder are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed February 1971 rating decision, the RO denied the Veteran's claim of service connection for residuals of a left shoulder injury. 

2.  The evidence associated with the claims folder subsequent to the RO's February 1971 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.   

3.  The currently demonstrated migraine headaches is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.  

4.  The currently demonstrated right wrist musculoskeletal strain is show as likely as not to have its clinical onset during the Veteran's extensive period of active service. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by migraine headaches is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by right wrist musculoskeletal strain is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for a migraine headache disability and right wrist musculoskeletal strain are being granted, and the Veteran's left shoulder disability claim is being reopened.

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the benefits sought on appeal.


II.  Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



III.  Left Shoulder Disability

Here, the Veteran filed a claim for service connection in December 1970 for a left shoulder injury.  The claim was denied and notice was sent to the Veteran in February 1971.  He applied to reopen his claim of service connection for a left shoulder condition in May 2002. 

When the Veteran's claim of service connection was denied in February 1971, the record contained portions of his service treatment records and a January 1971 record indicating that the Veteran canceled his scheduled examination because he had returned to active duty. 

Based on this evidence, the February 1971 rating action denied the Veteran's claim for a left shoulder injury.  The RO indicated that the Veteran's claim was being denied based on his failure to report for a scheduled examination.  In essence, the Veteran's claim was denied based on the lack of evidence linking a current disability to an in-service disease or injury.

The February 1970 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e., since February 1971) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the Veteran's claim of service connection for residuals of a left shoulder injury in February 1971 because he failed to report for a scheduled examination and there was no evidence of a competent and credible nexus linking a current disability to an in-service disease or injury. 

The evidence associated with the Veteran's claims folder since the February 1971 includes service records from the Veteran's subsequent active duty service, VA and private medical records, the November 2003 hearing transcript, statements from the Veteran and his wife, and VA examination reports. 

During the November 2003 hearing, the Veteran testified that he hit his head while climbing a ladder in the Army National Guard.  He testified that, after this injury, he was unable to lift his left arm.  See the hearing transcript, pages 41, 53; see also the May 2010 VA examination report.  The Veteran has reported that the pain he experienced following this injury has continued until the present.  See the May 2010 VA examination report. 

This evidence is "new" in that it was not of record at the time of the February 1971 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has a current disability that is related to his military service.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record shows that the Veteran was diagnosed with degenerative changes of the acromioclavicular and glenohumeral joints during the May 2010 VA examination and reported experiencing a left shoulder injury during his National Guard service and a continuity of symptomatology from then to the present, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claim of service connection for a left shoulder disability has been received.  Thus, the reopened claim will be the object of additional development as discussed hereinbelow.  


IV.  Migraine Headaches

In a self-report of medical history completed at the time of his November 1967 enlistment, the Veteran reported that he did not experience frequent or severe headaches.  In fact, the Veteran stated: "Nothing is wrong with me."  His enlistment physical similarly noted no preexisting headache condition. 

The service treatment records from the Veteran's first period of active duty show that he complained of having headaches in May 1969.  These treatment records also document that he continued to experience headaches and received treatment in July 1969, September 1969 and October 1969. 

The record does not include a separation examination from the Veteran's first period of service.  However, prior to his reenlistment in December 1970, the Veteran completed a self-report of medical history form on November 18, 1970 (less than one week after he separated from his first period of service) wherein he reported that he had experienced frequent or severe headaches. 

Pursuant to the February 2010 remand, the Veteran was afforded a VA examination to determine the nature and likely etiology of his headache disorder.  After reviewing the Veteran's claims folder and conducting a physical examination, the May 2010 VA examiner diagnosed the Veteran with a chronic headache disorder.  Accordingly, the first two Shedden elements (a current disability and an in-service disease or injury) have been met. 

With respect to the third Shedden element, the February 2010 remand requested that a medical professional opine as to whether it was at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's headache disorder had its onset during the Veteran's first period of service.  

In response, the May 2010 VA examiner stated that the Veteran's claims folder "document[ed] multiple visits for headaches in 1969 with no history of trauma."  It was also noted that the Veteran developed a chronic headache condition in 1969.  

Based on a careful of the record, the Board finds the evidence to be in relative equipoise in showing as likely as not that the Veteran initially developed chronic headaches during his period of active duty.  

 In resolving all reasonable doubt in the Veteran's favor, the Board finds the VA examiner provided an affirmative response to the Board's question. 

In addition, during a November 2003 hearing with a Decision Review Officer, the Veteran testified under oath that he had continued to experience headaches following his separation from military service.  See the hearing transcript, page 26.  The Board also notes that the Veteran's VA treatment records document his complaints of a "long history of . . . migraines."  See, e.g., a December 2009 VA treatment record. 

While cognizant that a November 2008 VA examiner indicted that the Veteran had a pre-existing headache disability, the Board notes that this examiner also indicated that the Veteran's headaches had their onset in 1967.  

Since the examination report is unclear as to what evidence the examiner was relying on in determining that the Veteran had a pre-existing headache disability, the Board can afford only less than full probative weight to this competent evidence.  In contrast, the May 2010 VA examiner's opinion is consistent with the evidence of record and the Veteran's competent lay statements of have a continuity of symptomatology since service. The third Shedden element has therefore been met. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for a headache disorder.


V.  Right Wrist Disability 

With respect to the claimed right wrist condition, during the May 2010 VA examination, the Veteran was diagnosed with a right wrist musculoskeletal strain.  The first Shedden element (a current disability) has therefore been met. 

Upon review, the Veteran's service treatment records document that he injured his right wrist during a motor vehicle accident in October 1969.  The Veteran also sustained a right wrist sprain while playing volleyball in May 1971.  The second Shedden element (an in-service injury), has therefore been demonstrated. 

With respect to the third and final Shedden element, during the May 2010 VA examination, the examiner opined that the Veteran's right wrist musculoskeletal strain had its onset during service and that he had experienced "episodic strains over the years." 

Notwithstanding this positive nexus opinion, the May 2010 VA examiner also indicated that he could not determine the chronicity of the right wrist disability without resorting to speculation based on the neurovegative symptoms displayed during the examination.  Nevertheless, in discussing the history of the Veteran's condition, the examiner noted that the Veteran injured his right wrist in September 1997, September 1999, June 2000 and July 2004.  

Moreover, while not referenced in the examination report, the Board notes that during the November 2003 hearing the Veteran testified that, ever since his in-service injury, he continued to experience pain in his wrist when lifting heavy objects.  See the hearing transcript, page 15. 

While cognizant that the May 2010 VA examiner indicated that he could not determine the chronicity of the Veteran's right wrist disability without resorting to speculation, the right wrist strain was noted to have its onset following injuries during his active service.  

In addition, the Veteran is found to have testified credibly  that the symptoms he experienced during service had continued until he sought treatment and was diagnosed with a right wrist strain. 

Accordingly, when viewed as a whole, the Board finds that the evidence to be in relative equipoise in showing the onset of recurrent symptomatology following injuries during service that as likely as not link the current right wrist disability to those events.  

Hence, in resolving all reasonable doubt in the Veteran's favor, service connection for the current right wrist disability is warranted.  



ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for a left shoulder disability, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

Service connection for migraine headaches is granted. 

Service connection for a right wrist strain is granted. 


 
REMAND

After having carefully considered the record, and for the following reasons, the Board finds that the remaining matters on appeal must be remanded for further development of the record and readjudication by the RO.  

In the February 2010 remand, the Board noted that the RO had referenced a June 2008 VA joints examination in the August 2009 Supplemental Statement of the Case.  As the Board was unable to find a copy of the examination report in the Veteran's claims folder, on remand, the RO was requested to associate a copy of the examination report with the Veteran's claims folder.  

While mentioned in the Board's February 2010 remand discussion, the action paragraphs did not include a separate instruction requesting that the June 2008 VA examination report be obtained and associated with the Veteran's claims folder.  

The Board has carefully reviewed the Veteran's claims folder, including the documents contained in his virtual VA folder, and has been unable to locate the June 2008 VA examination report.  Furthermore, upon review, the record does not indicate that the RO attempted to obtain the missing examination report.  On remand, the June 2008 VA examination report must be obtained. 

The possibility that this examination report could contain evidence relevant to the remaining issues on appeal cannot be foreclosed absent a review.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain a copy of the report of a June 2008 VA Joints examination and associate it with the Veteran's claims folder. 

2.  After completing requested action, as well as any other development deemed necessary, the RO readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


